EN BANC
UPCHURCH, Chief Judge.
Hubert Reynolds appeals, contending the trial court erred in imposing court costs upon him, an indigent, without notice or opportunity to object. The amount involved was $22.50. No other point has been raised on appeal.
Reynolds was sentenced to twelve years imprisonment, so obviously this is not a matter of great urgency. Twenty dollars of the cost was imposed pursuant to section 960.20, Florida Statutes (1985), and $2.50 pursuant to section 943.25(4).
This court has held that it is error to impose costs under sections 943.25 and 960.20 where the defendant is indigent and is not provided with notice and an opportunity to object. Brooks v. State, 490 So.2d 173 (Fla.5th DCA 1986), citing Jenkins v. State, 444 So.2d 947 (Fla.1984). This case was previously appealed, Reynolds v. State, 499 So.2d 864 (Fla.5th DCA 1986), and the cost issue was not raised. Therefore, we conclude that the issue was waived and cannot be raised now for the first time.
However this case can serve as a vehicle to give notice that this type of error will not be considered until it has been first submitted to the trial court for correction.
AFFIRMED.
DAUKSCH, ORFINGER, COBB, SHARP and COWART, JJ., concur.